EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Corey Smith on 03/02/2021.
The application has been amended as follows: 

In the claims 
1-5. (Cancelled)
6. (Currently Amended) A method of wireless data transmission to trigger a handover or a handover decision of the wireless data transmission, comprising: 
detecting, by at least one first processor of a first radio access point, a degradation of a first radio link established for a first frequency band between the first radio access point and a user equipment based on a performance indicator of a radio link quality of the first radio link, the detected degradation being detected by a comparison of the performance indicator[[
sending, by the at least one first processor to at least one second processor of a network entity, information on the detected degradation;

receiving, by the at least one second processor from the user equipment, a result of the measurement; and 
sending, by the at least one second processor to the user equipment, a trigger for a handover or a handover decision of the wireless data transmission from the first radio link to the at least one second radio link depending on the result of the 
the request for the 
the network entity being an evolved node B, a 5G node or a base station, 
the first frequency band being above 6 GHz and the second frequency band being below 6 GHz.
7. (Previously Presented) 
8. (Cancelled)
9. (Previously Presented) 
10-13. (Cancelled)
14-15. (Previously Presented) 
16-21. (Cancelled)
22. (Currently Amended) A system, comprising: 
a first radio access point including at least one first processor; and 
a network entity including at least one second processor, 
the at least one first processor and the at least one second processor being configured to 
detect, by at least one first processor of the first radio access point, a degradation of a first radio link established for a first frequency band between the first radio access point and a user equipment based on a performance indicator of a radio link quality of the first radio link, the detected degradation being detected by a comparison of the performance indicator[[
sending, by the at least one first processor to at least one second processor of the network entity, information on the detected degradation, 
send, by the at least one second processor to the user equipment, a request for a 
the measurement, and 
send, by the at least one second processor to the user equipment, a trigger for a handover or a handover decision of for wireless data transmission from the first radio link to the at least one second radio link depending on the result of the 
the request for the 
the network entity being an evolved node B, a 5G node or a base station, 
the first frequency band being above 6 GHz and the second frequency band being below 6 GHz.
23. (Previously Presented) 

Allowable Subject Matter
Claims 6, 7, 9, 14, 15, 22, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
It would not have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Deenoo, Blankenship, Huang, and Chen and reduce to practice the claimed subject matter; therefore, it is Examiner’s opinion that claims 6, 7, 9, 14, 15, 22, and 23 shall be allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683